DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Information Disclosure Statement filed 21 June 2021 has been considered.
	Claims 7-9, 11, 14, 15 and 19-23 have been cancelled.  Claims 25-30 are withdrawn from consideration as being directed to a nonelected invention.  Claims 1-6, 10, 12, 13, 16-18 and 24 have been considered on the merits.
	Rejections not repeated from the previous Office Action are withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10, 12, 13 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeBont et al. (WO 2012/067510 – see the IDS filed July 12, 2019) in view of Geneseq Accession No. AWG12187 (published 02 April 2009 – see IDS filed July 12, 2019).
DeBont et al. describe recombinant yeast strains for producing ethanol from glycerol (abstract).  The yeast strains can also consume glucose, xylose and acetic acid (abstract; page 40, line 10 to page 42, line 33).  The yeast host cell is preferably Saccharomyces cerevisiae (page 16, line 23 to page 17, line 7).  To facilitate production of ethanol, the recombinant yeast cell i.e., an ethanolamine utilization protein (pages 19-23), a glycerol dehydrogenase belonging to E.C. 1.1.1.6 (page 23, line 25 to page 25), a dihydroxyacetone kinase belonging to E.C. 2.7.1.29 (page 26 to page 27), and an acetyl-CoA synthetase belonging to E.C. 6.2.1.1 such as the S. cerevisiae ACS2 gene (page 30, line 17 to page 32, line 10).
At pages 45-57 DeBont et al. describe various working examples of recombinant stains of S. cerevisiae.  Table 6 describes Strain RN1196 which comprises exogenous genes for E. coli adhE (i.e., an NAD+-dependent acetylating acetaldehyde dehydrogenase gene identical with, or not substantially different than, SEQ ID NO: 1 of the present invention), S. cerevisiae DAK1 (i.e., a dihydroxyacetone kinase gene identical with, or not substantially different than, SEQ ID NO: 11 of the present invention.  Note that SEQ ID NO: 11 has 42% identity with SEQ ID NO: 13 and, therefore, is also a “functional homologue” of SEQ ID NO: 13), and E. coli gldA (i.e., a glycerol dehydrogenase gene identical with, or not substantially different than, SEQ ID NO: 7 of the present invention).  The host yeast is a Saccharomyces cerevisiae and, therefore, it comprises an ACS2 gene identical with, or not substantially different than, SEQ ID NO: 6 of the present invention (independent Claim 1 only requires that the cell “comprises" a nucleotide sequence encoding an acetyl-CoA synthetase, i.e., overexpression of this gene is not required).  Production of ethanol by Strain RN1196 is described at page 55, lines 7-20.
DeBont et al. does not describe an NAD+-dependent acetylating acetaldehyde dehydrogenase (i.e., an ethanolamine utilization protein) having at least 80% sequence identity with SEQ ID NO: 3.
Escherichia coli having 100% sequence identity with SEQ ID NO: 3.
It would have been obvious to one of ordinary skill in the art to have substituted the Geneseq Accession No. AWG12187 NAD+-dependent acetylating acetaldehyde dehydrogenase for the acetaldehyde dehydrogenase of DeBont et al. since the two enzymes are merely alternatives which perform the same function.
DeBont et al. also does not describe a working example of a recombinant yeast strain with deletion or disruption of one more endogenous nucleotide sequence encoding a glycerol 3-phosphate dehydrogenase.  DeBont et al. does, however, expressly teach such a deletion or disruption of an endogenous nucleotide sequence encoding a glycerol 3-phosphate dehydrogenase at page 32, line 11 to page 34, line 7.
It would have been obvious to one of ordinary skill in the art to have modified the recombinant yeast cell of DeBont et al. by deletion or disruption of one more endogenous nucleotide sequence encoding a glycerol 3-phosphate dehydrogenase because DeBont et al. expressly teach that removing such enzyme activity is preferable in a recombinant yeast cell engineered to produce ethanol.

Claims 1-6, 10, 12, 13, 16-18 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeBont et al. (WO 2012/067510 – see the IDS filed July 12, 2019) in view of Geneseq Accession No. AWG12187 (published 02 April 2009 – see IDS filed July 12, 2019) and Pronk et al. (WO 2011/010923 – see the IDS filed July 12, 2019).

Pronk et al. describe recombinant cells for producing ethanol.  The recombinant cells include yeast cells such as Saccharomyces cerevisiae (page 12, lines 11-15).  It is preferable to reduce expression, or entirely delete, one or more genes encoding a NAD+-dependent glycerol 3-phosphate dehydrogenase and/or glycerol phosphate phosphatase (which is the class of enzymes comprising glycerol 3-phosphate phosphohydrolase) (page 13, lines 5-31).
It would have been obvious to one of ordinary skill in the art to have modified the recombinant yeast cell of DeBont/Geneseq by deletion or disruption of one more endogenous nucleotide sequence encoding a glycerol 3-phosphate dehydrogenase because DeBont et al. expressly teach that removing such enzyme activity is preferable in a recombinant yeast cell engineered to produce ethanol.  In addition, it would have been obvious to one of ordinary skill in the art to have deleted all endogenous nucleotide sequences encoding glycerol 3-phosphate phosphohydrolase and glycerol 3-phosphate dehydrogenase in the cells of DeBont/Geneseq because Pronk et al. teach that such modifications are also beneficial in recombinant cells modified for ethanol production.

Response to Arguments
	On page 9 of the response, Applicant has argued that the 103 rejections are inappropriate because “The NAD+ dependent acetylating acetaldehyde dehydrogenase / alcohol dehydrogenase in De Bont does not have 80% sequence identity to SEQ ID NO: 3.”  The 
	Applicant has also argued that the 103 rejections are inappropriate because “DeBont does not disclose or suggest use of a gene encoding an monofunctional ethanol utilization protein e.g., EutE in a recombinant yeast cell” and that “De Bont teaches away from use of a monofunctional enzyme such as SEQ ID NO: 3.”  Applicant further argues that “Because DeBont neither teaches nor suggests using a monofunctional ethanol utilization protein, but clearly suggests using a bifunctional NAD+ acetylating acetaldehyde dehydrogenase / alcohol dehydrogenase is preferred, there would be no reason to look elsewhere and select a monofunctional ethanolamine utilization protein, much less, SEQ ID NO:3.”  The argument is not convincing because DeBont et al. broadly teach the use of any enzyme which catalyzes the reaction of an enzyme belonging to EC 1.2.1.10, i.e., a NAD-dependent acetylating acetaldehyde dehydrogenase (page 19, lines 1-12).  The EutE gene described by Geneseq Accession No. AWG12187 is within the scope of this broad teaching.  The “bifunctional enzymes” and other “preferred enzymes” mentioned by Applicant are merely particular embodiments within the general class of NAD-dependent acetylating acetaldehyde dehydrogenases discussed by DeBont et al.  Monofunctional enzymes having NAD-dependent acetylating acetaldehyde dehydrogenase activity are also discussed by DeBont et al. (see page 19, line 22 to page 20 at Table 3).  The EutE gene described by Geneseq Accession No. AWG12187 belongs to the class of monofunctional enzymes.
	On page 10 of the response Applicant has also asserted that “the record is devoid of any reason why one would look past De Bont to search for other genes. Putting aside that the Office 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD C EKSTROM/Primary Examiner, Art Unit 1652